  Case: 1:18-cv-08175 Document #: 368 Filed: 07/30/21 Page 1 of 3 PageID #:10254




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF
                               ILLINOIS EASTERN DIVISION

 Kove IO, Inc.,
                                                       Civil Action No. 1:18-cv-08175
                          Plaintiff,
                                                       Hon. Rebecca R. Pallmeyer
         v.                                            Hon. Sheila M. Finnegan

 Amazon Web Services, Inc.,                            Jury Trial Demanded

                          Defendant.



                   PLAINTIFF KOVE IO, INC.’S MOTION FOR LEAVE
                           TO FILE REPLY UNDER SEAL
       Plaintiff Kove IO, Inc. (“Kove”) hereby moves for leave to file under seal its Reply in

support of its Motion to Compel Discovery of Andrew Jassy (the “Reply”). The document sought

to be filed under seal is either designated as Highly Confidential pursuant to this Court’s Protective

Order, or otherwise discusses or relates to information designated as Confidential or Highly

Confidential pursuant to this Court’s Protective Order. Accordingly, Kove respectfully requests

that the Court grant its Motion to Seal.



 Dated: July 30, 2021.                             Respectfully submitted,

                                                   /s/ Khue Hoang

 Khue V. Hoang (pro hac vice)                      Renato Mariotti (State Bar No. 6323198)
 khoang@reichmanjorgensen.com                      rmariotti@thompsoncoburn.com
 Jaime Cardenas-Navia (pro hac vice)               Holly H. Campbell (State Bar No. 6320395)
 jcardenas-navia@reichmanjorgensen.com             hcampbell@thompsoncoburn.com
 Michael W. Marvin (pro hac vice)                  THOMPSON COBURN LLP
 mmarvin@reichmanjorgensen.com                     55 E. Monroe St., 37th Floor
 REICHMAN JORGENSEN LEHMAN &                       Chicago, IL 60603
 FELDBERG LLP                                      Telephone: (312) 346-7500
 750 Third Avenue, Suite 2400                      Facsimile: (312) 580-2201
 Case: 1:18-cv-08175 Document #: 368 Filed: 07/30/21 Page 2 of 3 PageID #:10255




New York, NY 10017
Telephone: (212) 381-1965               Courtland L. Reichman (pro hac vice)
Facsimile: (650) 623-1449               creichman@reichmanjorgensen.com
                                        Shawna L. Ballard (Identification No. 155188)
Christine E. Lehman (pro hac vice)      sballard@reichmanjorgensen.com
clehman@reichmanjorgensen.com           Kate M. Falkenstien (pro hac vice)
Adam Adler (pro hac vice)               kfalkenstien@reichmanjorgensen.com
aadler@reichmanjorgensen.com            REICHMAN JORGENSEN LEHMAN &
Phil Eklem (pro hac vice)               FELDBERG LLP
peklem@reichmanjorgensen.com            100 Marine Parkway, Suite 300
REICHMAN JORGENSEN LEHMAN &             Redwood Shores, CA 94065
FELDBERG LLP                            Telephone: (650) 623-1401
1710 Rhode Island Ave, NW, 12th Floor   Facsimile: (650) 623-1449
Telephone: (202) 894-7310
Facsimile: (650) 623-1449

                                        ATTORNEYS FOR PLAINTIFF
                                        KOVE IO, INC.




                                        2
  Case: 1:18-cv-08175 Document #: 368 Filed: 07/30/21 Page 3 of 3 PageID #:10256




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of June, 2021, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Northern District of Illinois,

Eastern Division, using the electronic case filing system of the court. The electronic case filing

system sent a “Notice of Electronic Filing” to the attorneys of record who have consented in

writing to accept this Notice as service of this document by electronic means.

                                                      /s/ Khue Hoang
                                                         Khue Hoang




                                                3
